           MEMO
           Case     ENDORSED Document 95 Filed 09/30/20 Page 1 of 2
                1:19-cr-00828-ALC




                                           LAW OFFICES OF                                              9/30/20
                                 ALLAN P. HABER, ESQ.
                                      220 East 73rd Street, Apt. 1DD
                                       New York, New York 10021

OF COUNSEL                                                                  TELEPHONE: 917-374-4666
STEPHANIE CARVLIN, ESQ.                                                     E-MAIL: allan@haberesq.com
GEORGES G. LEDERMAN, ESQ.

ASSOCIATE
JACOB BARCLAY MITCHELL, ESQ.

                                                                    September 16, 2020
Honorable Andrew L. Carter
District Court Judge
US Courthouse, S.D.N.Y.
40 Foley Square
New York, NY 10007

Re: United States v. Johnson, et al. (Keith McClean)
    Ind. No. 19 Cr. 828(ALC)

Dear Judge Carter:

         I write to request that my Associate Jacob Barclay Mitchell be assigned to assist in the
above case and I am asking that the Court compensate him at $110 per hour for his work.1
Initially, I am asking for 25 hours with the option to request more time if needed.

        Mr. Mitchell has worked for me for a number of years as my Associate including one
capital trial in the Southern District and multiple District Court cases over the years. Many of
my colleagues on the CJA panel also use Mr. Mitchell to help with complex cases and trials
where a second seat is necessary.

        Unfortunately, the Government has been unable to deliver the discovery to me in the
traditional way, via a program called “Box”. Unfortunately, my computer will not open “Box” so
the only why I can get discovery is with the help of Mr. Mitchell. He has extraordinary
computer skills which have proven to be very helpful to me in the past. He organizes the
documents and retrieves the relevant information needed to prepare for trial at substantially less
than the CJA attorney rate.

       If you approve this request I will forward a copy to the CJA clerk so they can add Mr.
Mitchell to my voucher.

1
 Jacob Barclay Mitchell has been working with a number of other CJA lawyers and has been compensated $110.00
per hour due to his experience having worked in Federal Court with a number of Panel Attorneys over the years.
         Case 1:19-cr-00828-ALC Document 95 Filed 09/30/20 Page 2 of 2




         Thank you for your consideration.


                                              Respectfully,
                                              ________/s/___________
APH: fms                                      Allan P. Haber, Esq.
cc: Jacob Barclay Mitchell (by e-mail)
                       The application is granted.
                       So Ordered.
                                                           9/30/20
